—Motion to modify this Court’s decision and order (173 AD2d 159) entered on May 2, 1991 granted insofar as to delete the second paragraph thereof and *440to substitute the following therefor: "Defendant Segal is a former commissioned salesperson of plaintiff Dorjean Textiles, Ltd., Inc. now owned by plaintiff Aaron Fitter and Company, Inc. After she terminated her engagement with Dorjean, this action, alleging two causes of action, was commenced against her. In the first cause of action, plaintiffs alleged that defendant wrongfully took proprietary information of customers and accounts belonging to Dorjean converting this information to her own use and benefit. In the second cause of action, plaintiffs alleged 'on information and belief that defendant, before terminating her engagement with Dorjean, took and received orders from Dorjean’s customers and converted these orders to the use and benefit of herself and her new employer.” Concur—Murphy, P. J., Milonas, Ross and Asch, JJ.